COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §              No. 08-16-00023-CR
 The State of Texas,
                                                 §                 Appeal from the
                   State,
                                                 §                171st District Court
 v.
                                                 §            of El Paso County, Texas
 Elizabeth Munoz,
                                                 §               (TC# 20140D02421)
                   Appellee.
                                              §
                                            ORDER

       Pending before the Court is the State’s motion to abate the appeal and remand in order for

the trial court to re-enter the written findings of fact and conclusions of law previously made by

the trial court. According to the State’s motion, the trial court entered written findings and

conclusions after it had lost jurisdiction to do so. The motion is GRANTED. The appeal is

hereby abated and the cause is remanded to the trial court for entry of written findings of fact and

conclusions of law. The trial court shall issue and file with the District Clerk of El Paso County,

Texas, its written findings of fact and conclusions of law on or before October 7, 2016. The

District Clerk shall file a supplemental clerk’s record containing said findings and conclusions

with this Court on or before October 14, 2016.

       IT IS SO ORDERED this 7th day of September, 2016.



                                              PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.